Case 2:19-cv-00081-wks Document 1-8 Filed 05/21/19 Page 1 of 4




                Exhibit 7
                    Case 2:19-cv-00081-wks Document 1-8 Filed 05/21/19 Page 2 of 4


 Clouser, Kristin

 From:                            Gobeille, Al
 Sent:                            Monday, July 09, 2018 8:45 PM
 To:                              Menard, Lisa
 Subject:                         Re: HCV Info Request



 Yes .

 Al Gobeille
 Secretary, Agency of Human Services
 AI.Gobeille@vermont.gov
 (802) 585-4030

From: Menard, Lisa
Sent: Monday, July 9, 2018 8:43:59 PM
To: Gobeille, Al
Subject: Re: HCV Info Request
Yes- include Ben and Matt?

Lisa Menard
Commissioner
Vermont Department of Corrections

From: Gobeille, Al
Sent: Monday, July 9, 2018 8:43:22 PM
To: Menard, Lisa
Subject: Re: HCV Info Request
Can we get a half hour this week to discuss?

Al Gobeille
Secretary, Agency of Human Services
AI.Gobeille@vermont.gov
(802) 585-4030

From: Menard, Lisa
Sent: Friday, July 6, 2018 1:59:00 PM
To: Gobeille, Al
Subject: FW: HCV Info Request
Per our discussion a few weeks ago here are some financial projections
Lisa M. Menard
Commissioner, Vermont Department of Corrections
From: Watts, Benjamin
Sent: Thursday, June 21, 2018 ·12:10 PM
To: Menard, Lisa; Touchette, Mike
Cc: Watts, Benjamin
Subject: RE: HCV Info Request
Hello
Here's a brief summary of HCV financial projections and some of the "assumptions" that I've made about the data:
ASSUMPTIONS:
                                                           1


                                                                                                               PRR-001525
                   Case 2:19-cv-00081-wks Document 1-8 Filed 05/21/19 Page 3 of 4
    •   Patients at each step in treatment will be in custody long enough to receive the entire course of treatment .

    • · __There are many case-specific considerations when determining the appropriate course of treatment, including
          but not limited to the recency ofttie-pa-tient's diagnosis, patient's FIB-4 score, F score, disease progression,
          genotype, treatment regimen, and the expected duration of treatment.

    •   Most therapies will be 12 weeks in duration, keeping in mind that Mavyret and Zepatier may require 16 weeks in
        some cases.

    •   Epclusa and Mavyret can be used for all genotypes

    •   The current costs for a 28-day supply of the four most utilized HCV medications are:

            o   Epclusa - $8,288.09

            o   Harvoni - $10,784.66

            o   Mavyret-12,847.68

            o   Zepatier - $16,913.08

    •   The average cost of a 28-day supply of the four most utilized HCV medications is $12,208.38.

    •   The average cost of a 12-16 week course of treatment is $36,625-$48,833

FINANCIAL PROJECTIONS, BASED ON CLINICAL WORKFLOW:
     •  Auto-Reflex -Auto-reflex testing is completed usually within 7 days for patients that screen positive for HCV
        upon intake. The data indicates that 121-279 in·mates with HCV are in custody for 7 days or more. The cost of
        providing a HCV treatment regimen to all patients at this stage would be $4,431,625 - $13,624,552.
     •  Chronic Care Clinic - Patient~ with HCV are scheduled to see medical providers in Chronic Care Clinic at regular
        intervals (usually every 3-6 months) to assess their condition and consider the patient for HCV treatment. The
        data indicates that 53-123 patients at any given time with HCV could be in custody for 6 months or more. The
        cost of providing an HCV treatment regimen to all patients at this stage would be $1,941,125 - $6,006,523.
     •  Determination that Treatment is Medically Necessary- Depending on the patient's disease progression,
        Centurion will present cases to UVMMC for consultation. Patients are clinically worked up to determine their
        genotype, medications, and length of treatment. Assuming treatment durations range from 12-16 weeks,
        patients that receive a HCV treatment regimen would need to be in DOC custody for roughly 9-13 months.
        Approximately 23.3% of patients are in custody for 9-13 months, which works out to roughly 30-70 patients with
        HCV. The cost of providing treatment to all patients at this stage would be $1,098,750 - $3,418,310.
Needless to say, the data is not perfec;:t and I will continue to work on it. I'm sure you'll have questions and suggestions
for tweaking how the numbers are calculated, and I'm happy to sit down at any time to discuss.
Thanks!
Ben
From: Watts, Benjamin
Sent: Wednesday, June 20, 2018 11:48 AM
To: Menard, Lisa <Lisa.Menard@vermont.gov>; Touchette, Mike <Mike.Touchette@vermont.gov>
Cc: Watts, Benjamin <Benjamin.Watts@vermont.gov>
Subject: HCV Info Request
Hello
Here is a summary of my conversation with UVMMC Infectious Disease:
        UVMMC provides treatment recommendations for patients that are presented by Centurion's
        Statewide Medical Director. UVMMC indicated that it's their general practice to wait 6 months for
        patients with new HCV diagnoses because the virus could spontaneously clear itself. UVMMC does not
        routinely treat HCV for newly diagnosed patients. Patients that are known to be chronic should be
        clinically worked up for treatment. UVMMC indicated that it would be a "disservice" for patients to
                                                             2


                                                                                                                    PRR-001526
                     Case 2:19-cv-00081-wks Document 1-8 Filed 05/21/19 Page 4 of 4

          start them and not verify that they complete their treatment. Patients with a well-established
          healthcare team could be started on treatment: Patients without sufficient psycho-social support could
          result in treatment failure which would make it more difficult to treat. There are very few scenarios in
          which patients with HCV are receiving a partial course. Patients are clinically "worked up" knowing that
          they will be ready, willing, and able to complete treatment.

FYI, I have reached out to Dr. Strenio to set up a meeting to discuss the provision of HCV treatment in DOC. I'll
keep you posted.

When it comes to calculating the cost of providing HCV treatment to more patients, here are some of the
issues that we are up against:

      •   Data integrity, especially as it relates to length of stay

      •   The many case-specific contingencies that can and do occur

      •   The complex array of treatment regimens and treatment durations

I'm awaiting a call from the Director of Pharmacy to get some consultation on how to calculate the financials.
I'll reply to this email chain when I have more (better) data.

TY!

Ben Watts, MBA
Health Services Administrator
Vermont Department of Corrections
NOB 2 South
280 State Drive
Waterbury, VT 05671- 2000
802-503-2082 Cell
Benjamin.Watts@vermont.gov·




                                                             3


                                                                                                            PRR-001527
